DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed 11-19-20 includes a reference which is lined through as not being considered – the reason being that the reference was previously made of record in the Information Disclosure Statement filed 6-12-20.
Election/Restrictions
Applicant’s election without traverse of Invention I (claims 1-14: drawn to a method for producing a strip) in the reply filed on 3-31-22 is acknowledged. Non-elected claims 15-21 (Invention II: drawn to a system for producing a strip) were cancelled in the same reply. 
Specification
The disclosure is objected to because of the following informalities: the instant specification recites “claim 1”, “claim 5”, and “claim 15” in paragraph 1 under “Summary of the Invention”. It is suggested that the reference to particular claim number be removed from the specification in that, were the case to issue as a patent, the claim numbers in the specification may not correlate with the allowed claims. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second piece of material" in lines 9-10. There is insufficient antecedent basis for this limitation in the claim. Also, see the same phrase in claim 2 (L1-2), claim 3 (L3), and claim 4 (L4), 
	Claim 5 recites the limitation "the material web" in line 3 and in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 10 recites the limitation "the same material web" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 11, the antecedent of “the strip material” in lines 2-3 is not clearly defined in that “a strip of material” was previously recited in claim 8 in line 3 and in claim 5 in line 1. Clarification is respectively requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Rotas (WO 2014/181310 A1)
Claim 1, Rotas teaches a method for producing a strip of material 11 with an integrated electronic component 22, comprising: 
●cutting a first piece of material 15 from a material web 13 (p8 ¶1: “Some forms of
embodiments, not shown in the drawings, can provide that the apparatus 10 comprises cutting devices configured to cut a first sheet 15 and a second sheet 16 from the support substrate 13, 113a, 113b”);
●applying an integrated electronic component 22 to the material web 13 (p9 ¶1-7); 
●positioning the first piece of material 15 with respect to the integrated electronic component 
22 in that at coupling unit 28 a fold is made – thus positioning the first piece of material 15 with respect to the integrated electronic component 22 on another side of the fold (p10 ¶8-9; Fig1);  
●cutting a piece of second material 16 from the material web 13 on which the integrated
electronic component 22 is located (p8 ¶1: “Some forms of embodiments, not shown in the drawings, can provide that the apparatus 10 comprises cutting devices configured to cut a first sheet 15 and a second sheet 16 from the support substrate 13, 113a, 113b”); and 
●applying the first piece of material 15 to the piece of second material 16 so that the integrated  
electronic component 122 is disposed (i.e. integrated) between the first piece of material 15 and the piece of second material (p10 ¶8-9).
Claim 3, Rotas teaches that the applying of the electronic component 22 to the material web 13 is carried out before the first piece of material 15 and the piece of second material 16 have been cut from the material web 13. Specifically, Rotas teaches that application operating unit 31 generates the material web 13 for supply operating unit 12 wherein the application operating unit 31 couples the electronic component 22 to the web material 13 (p9 ¶2-3); and Rotas indicates that material web 13 fed from the supply operating unit 12 is then cut at a cutting device (p8 ¶1: “Some forms of
embodiments, not shown in the drawings, can provide that the apparatus 10 comprises cutting devices configured to cut a first sheet 15 and a second sheet 16 from the support substrate 13, 113a, 113b”).
Claim 4, Rotas teaches that positioning the first piece of material 15 with respect to the integrated electronic component 22 comprises lifting the first piece of material 15 and cutting the second piece of material 16 simultaneously with the lifting of the first piece of material 15. Specifically, positioning occurs at coupling unit 28 wherein a fold is made – thus positioning the first piece of material 15 with respect to the integrated electronic component 22 on another side of the fold (p10 ¶8-9; Fig1). While coupling unit 28 is folding the first piece of material 15 along a crease – it has lifted apart from the material web 13 while the web material then moves along a pathway to provide another lifting – and since the material web 13 is being cut into consecutive second pieces of material 16, this cutting occurs while lifting occurs (p10 L33 to p11 L6). Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have continued moving, and cutting, the material web 13, as folding commences such that the operation continues to output one strip of material 11 after another will almost no downtime, i.e. makes the strips of material 11 efficiently.
Claim 5, Rotas teaches a method for producing a strip of material 11 with an integrated electronic component 22, comprising:
	●cutting a first piece of material 15 from a material web 13 (p7 ¶9; p8 ¶1);
	●cutting a second piece of material 16 from the material web 13 (p7 ¶9; p8 ¶1);
	●applying an integrated electronic component 22 to the second piece of material 16 in that the
material web 13 fed to the application operating unit 31 may have already been cut into the first piece of material 15 and the second piece of material 16 (p9 ¶2-3); and 
	●applying the first piece of material 15 to the second piece of material 16 such that the
integrated electronic component 22 is disposed between the first piece of material 15 and the second piece of material 16 – at coupling unit 28 (p10 ¶8-9).
Claim 8, Rotas teaches connecting, using adhesive, the first piece of material 15 to obtain the strip of material 11 with the integrated electronic component (p8 ¶9-10).
Claim 10, Rotas teaches that the first piece of material 15 and the second piece of material 16 are cut from a same material web which is the material web 13 (Fig 1; previously recited locations in reference).
Claim 11, Rotas teaches that connecting of the first piece of material 15 to the second piece of material 1 comprises applying pressure to the strip of material 11 (p11 ¶1-2).
Claim 12, Rotas teaches that the first piece of material 15 and the second piece of material are laminated, with the integrated electronic component 22 disposed between (i.e. integrated) (p11 ¶1-2) wherein applying pressure to the strip of material 11 is a laminating step, i.e. connected by bonding, give the use of adhesive (p8 ¶9-10).
Claim 13, Rotas teaches that the integrated electronic component 22 has a memory and at least one antenna (p9 ¶4-7).
Claim 14, Rotas teaches the electronic component is an RFID chip (p9 ¶5).
Claims 2 and 6, Rotas teaches that the first piece of material 15 and the piece of second material 16 (claim 2) (i.e. second piece of material 16 in claim 6) are partially composed of rubber acting as an adhesive in that both comprise a layer of rubber based adhesive (p8 L21 to p9 L6) where the rubber is necessarily unvulcanized given that it is adhesive, i.e., sticky.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rotas as applied to claim(s) 1-6, 8, and 10-14 above, and further in view of Avery (US 2,391,539).
Claims 7 and 9, Rotas suggest that it could be possible that the cutting of the first piece of material 15 and the cutting of the second piece of material 16 are carried out simultaneously after being fed from supply operating unit 12 since such are side-by-side each other in the material web 13.; however, this is not specifically recited.
Avery teaches cutting of a material web 10 into individual labels by cutting the material web 10 longitudinally at cutting lines 26 and cutting lines 32 where cutting lines 26 and cutting lines 32 delineate individual labels – and all cutting lines 26 and cutting lines 32 are simultaneous with itself. The individual labels are across a width of the material web 10.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have provided in Rotas that the cutting of the first piece of material 15 and the cutting of the second piece of material 16 are carried out simultaneously in that Avery teaches simultaneously cutting a material web into individual labels across a width of a material web simultaneously which allows one to create a plurality of strips rapidly (p1 c2 ¶7 to p2 ¶2).
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Hotaling teaches an integrated electronic component between two web. Bauer teaches RFIDs across a web. Cheng makes a reel of multiple printed circuits.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745